Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments in light of the amendments are fully persuasive. The prior art of record, both alone and in combination, fails to disclose nor sufficiently suggest select, as the phase-compensated torque signal, a phase compensation calculation result corresponding to the characteristic determination result when the characteristic determination result output by the phase compensation characteristic determination unit determiner as a current value and the selected characteristic are as the same as each other; calculate a difference between a current phase compensation calculation result corresponding to the characteristic determination result and a current phase compensation calculation result corresponding to the selected characteristic when the characteristic determination result output by the phase compensation characteristic determination unit determiner as the current value and the selected characteristic are not the same as each other; select, as the phase-compensated torque signal, the current phase compensation calculation result corresponding to the characteristic determination result when the difference falls within an allowable range set in advance; and select, as the phase-compensated torque signal, the current phase compensation calculation result corresponding to the selected characteristic when the difference falls outside the allowable range; or a configuration to: store a selected characteristic indicating a phase compensation characteristic corresponding to the previously selected phase-compensated torque signal as claimed and arranged by applicant when read in light of the specification.
Claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665